Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered July 27,1993, convicting defendant, after a jury trial, of robbery in the second degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 4 to 8 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s challenge to the denial of his motion to suppress without a hearing is academic since the officer who recovered the property sought to be suppressed was precluded from testifying about such property pursuant to a Rosario sanction lodged against the People. Moreover, after the court’s initial ruling, defendant failed to renew his motion on the grounds now asserted on appeal and, therefore, failed to preserve the issue for this Court’s review (see, People v Clarke, 81 NY2d 777).
Viewed as a whole, the court’s charge was balanced and sufficiently conveyed the applicable principles of law to the jury (People v Russell, 266 NY 147,153). Concur—Kupferman, J. P., Ross, Asch, Nardelli and Tom, JJ.